


Exhibit 10.38

 

AMENDMENT # 3 to the

LICENSE AGREEMENT

 

THIS AMENDMENT #3 (“Amendment #3”), is made and effective this 16th day of
October 2013 (“Amendment #3 Effective Date”), by and between Cubist
Pharmaceuticals, Inc., a Delaware corporation having its principal place of
business at 65 Hayden Avenue, Lexington, Massachusetts 02421, USA (“Cubist”) and
Chiron Blood Testing (Bermuda) Ltd. (the successor of Chiron Healthcare Ireland
Ltd.), a company organized under the laws of Bermuda with registered offices at
Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda (referred to herein
as “Novartis”).

 

WHEREAS, Novartis and Cubist entered into a License Agreement, effective as of
the 2nd day of October, 2003 (the “Agreement Effective Date”) with respect to
CUBICIN® as amended (the “Agreement”); and

 

WHEREAS, the parties hereto now mutually desire to amend, modify and restate
certain terms and conditions of the Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Definitions

 

All capitalized terms used in this Amendment #3, but not defined herein, shall
have the same definitions as those set forth in the Agreement.

 

2.                                      Acceptance of Prior Commercial Diligence
Obligations

 

Cubist hereby waives and releases Novartis from any and all potential claims or
demands under or in connection with the Agreement based on Novartis’ obligation
to use Commercially Reasonable Efforts under Section 6.1 of the Agreement during
the period starting on the Agreement Effective Date and continuing up to and
including the Amendment #3 Effective Date.

 

3.                                      Future Tedizolid Launch

 

Novartis agrees that, if Cubist launches, either directly or indirectly, a
pharmaceutical composition containing tedizolid (a “Tedizolid Product”) in the
Territory, Novartis shall not pursue any remedies under Section 2.11 of the
Agreement. Novartis further agrees that Section 2.9 of the Agreement shall not
apply in the event that Cubist directly or indirectly enters into a distribution
agreement with a third party in the Territory with respect to a Tedizolid
Product other than in any one or more of the following countries: United
Kingdom, France, Germany, Italy, Spain, Switzerland, and/or Greece.

 

4.                                      Impact of a Tedizolid Product on Future
Commercial Diligence Obligations

 

If Cubist either directly or indirectly launches a Tedizolid Product in the
Territory during the Term, the Parties hereby agree that such launch and
subsequent sales of such product shall be taken into account in determining the
efforts required to be undertaken by Novartis under Section 6.1 of the
Agreement.

 

--------------------------------------------------------------------------------


 

5.                                      Termination of JCT and Rights to Certain
Information

 

If Cubist, or its Tedizolid Licensees/Licensors, either directly or indirectly
file for approval of a Tedizolid Product with the EMEA or other Regulatory
Authority within the Territory, Cubist shall promptly send written notice to
Novartis of the same and effective immediately from the date of such filing, the
provisions of Sections 3.1, 3.2 and 3.3 of the Agreement shall no longer have
any force or effect, and Novartis shall have no further obligation to deliver to
Cubist: (a) the plans required to be delivered pursuant to Sections 4.3(d),
5.1(b) and 6.1(a); and/or (b) the Chiron Data.  For the purpose of this
Amendment, a “Tedizolid Licensee/Licensor” means a party whom has entered into
an agreement with Cubist pursuant to which Cubist has an interest in the
commercial success of a Tedizolid Product in a country or countries in the
Territory.

 

6.                                      Royalties

 

For so long as Cubist is, directly or indirectly, Commercializing a Combo
Product in any country or  countries in the Territory, the Net Sales of Licensed
Products sold by Novartis in such country or countries shall be reduced by 2%
for the purpose of calculating the Royalties payable by Novartis to Cubist under
Section 7.3 of the Agreement.

 

A “Combo Product” shall mean a pharmaceutical composition containing both
tedizolid and daptomycin as active pharmaceutical ingredients.

 

7.                              Entire Agreement

 

Except as expressly modified or set forth herein, the terms of the Agreement
shall remain in full force and effect.  The parties agree that this Amendment #3
is intended to form part of the arrangements contained in the Agreement.  The
Agreement, as modified by this Amendment #3, constitutes the entire agreement
between the parties in relation to the matters contained in this Amendment #3
and supersedes all prior and/or contemporary agreements and understanding that
may exist between the parties, whether written, oral or otherwise on the subject
matter herein. This Amendment #3 may be executed in two or more counterparts,
and all counterparts shall collectively constitute one and the same document. 
Counterparts may be signed and delivered by facsimile or electronic transmission
(including by e-mail delivery of .pdf signed copies), and will become binding
upon full execution of Amendment #3 and delivery by both parties. This Amendment
#3 shall be governed by, and construed in accordance with, the laws which govern
the Agreement, and the parties submit to the jurisdiction and dispute resolution
provisions as set forth in the Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #3 to be
executed by their duly authorized representatives as of the Amendment #3
Effective Date.

 

 

Cubist Pharmaceuticals, Inc.

 

/s/ Robert J. Perez

 

Name: Robert J. Perez

Title: President & Chief Operating Officer

Date: October 16, 2013

 

 

Chiron Blood Testing (Bermuda) Ltd.

 

/s/ H.S. Zivi

 

Name: H.S. Zivi

Title: Director

Date: October 16, 2013

 

Chiron Blood Testing (Bermuda) Ltd.

 

 

/s/ Michael Jones

 

Name: Michael Jones

Title: Director

Date: October 16, 2013

 

3

--------------------------------------------------------------------------------
